Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment
 1. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given in a telephone interview with Attorney Fanqi Meng , Registration N0. 30876 on 10/09/2021.
 1. (Currently Amended) An intelligent big data system, wherein the system comprises: a data warehouse, a storage device and a cluster including a plurality of hardware computing nodes;
the data warehouse is configured to store task data obtained from a user; 
at least one computing node in the cluster includes a resource scheduling component, and is configured to perform resource scheduling for the task and determine a computing node executing the task;
the computing node executing the task comprises a model training component and/or a prediction component;
the model training component is configured to, according to task data, invoke a corresponding type of learning model from the storage device; use sample data and training target included in the task data to train the learning model, to obtain the prediction model corresponding to the task and store the prediction model in the storage device;
the prediction component is configured to, based on the task data, invoke a corresponding type of prediction model from the storage device; input prediction data included in the task data into the prediction model, to obtain a prediction result output by the prediction model;
wherein the computing nodes in the cluster comprise: a master node and slave nodes;
after the user logs in, the master node in the cluster activates ambari service, and perform the following operations for components in the cluster through REST API:
waiting for an agent component on the slave nodes in the cluster to register information of the slave nodes to the master node; and
installing and activating a Hadoop Distributed File System HDFS component and a resource scheduling component.

2. (Original) The system according to claim 1, wherein the storage device comprises: a distributed storage system.

3. (Currently Amended) The system according to claim 1, wherein the model training component and/or prediction component are located at the slave nodes.

4. (Cancelled)  
5. (Original) The system according to claim 1, wherein the computing nodes comprise: one of CPU, Graphics Processing Unit GPU and Field-Programmable Gate Array FPGA or any combination thereof.

6. (Original) The system according to claim 1, wherein a Linux operating system is run and a Python interface library is provided on the computing nodes.

7. (Currently Amended) A method of providing intelligent big data service, wherein the method comprises:
obtaining a user’s task data; 
performing resource scheduling for the task in a cluster comprised of a plurality of computing nodes, and determining a computing node executing the task;
executing the task on the computing node comprises:
according to task data, invoking a corresponding type of learning model from the storage device; using sample data and training target included in the task data to train the 
invoking a corresponding type of prediction model from the storage device based on the task data; inputting prediction data included in the task data into the prediction model, to obtain a prediction result output by the prediction model;
after the user logs in, a master node in the cluster activates ambari service, and perform the following operations for components in the cluster through REST API:
waiting for an agent component on slave nodes in the cluster to register information of the slave nodes to the master node; and
installing and activating a Hadoop Distributed File System HDFS component and a resource scheduling component.

8. (Canceled) 

9. (Original) The method according to claim 7, wherein the obtaining a user’s task data comprises: obtaining the task data from the user’s service system through the REST API;
the method further comprises: returning the prediction result to the user’s service system through the REST API.

10. (Original) The method according to claim 7, wherein the invoking a corresponding type of prediction model from the storage device based on the task data comprises: 
invoking, from the storage device, a deep learning model of a type designated by the task data; or,
according to a pre-configured correspondence relationship between applications and deep learning model types, invoking from the storage system a type of deep learning model corresponding to application information included by the task data.

11. (Original) The method according to claim 7, wherein training of the learning model is performed on CPU or FPGA resource in the computing nodes.


one or more processors;
a storage for storing one or more programs; 
the one or more programs, when executed by said one or more processors, enable said one or more processors to implement a method of providing intelligent big data service, wherein the method comprises:
obtaining a user’s task data; 
performing resource scheduling for the task in a cluster comprised of a plurality of computing nodes, and determining a computing node executing the task;
executing the task on the computing node comprises:
according to task data, invoking a corresponding type of learning model from the storage device; using sample data and training target included in the task data to train the learning model, to obtain the prediction model corresponding to the task and store the prediction model in the storage device; and/or,
invoking a corresponding type of prediction model from the storage device based on the task data; inputting prediction data included in the task data into the prediction model, to obtain a prediction result output by the prediction model;
after the user logs in, a master node in the cluster activates ambari service, and perform the following operations for components in the cluster through REST API:
waiting for an agent component on slave nodes in the cluster to register information of the slave nodes to the master node; and
installing and activating a Hadoop Distributed File System HDFS component and a resource scheduling component.

13.	(Canceled) 

14. (Original) The device according to claim 12, wherein the obtaining a user’s task data comprises: obtaining the task data from the user’s service system through the REST API;
the method further comprises: returning the prediction result to the user’s service system through the REST API.

15. (Original) The device according to claim 12, wherein the invoking a corresponding type of prediction model from the storage device based on the task data comprises: 
invoking, from the storage device, a deep learning model of a type designated by the task data; or,
according to a pre-configured correspondence relationship between applications and deep learning model types, invoking from the storage system a type of deep learning model corresponding to application information included by the task data.

16. (Original) The device according to claim 12, wherein training of the learning model is performed on CPU or FPGA resource in the computing nodes.


17. (Currently Amended) A  non-transitory storage medium including computer executable instructions, wherein the computer executable instructions, when executed by a computer processor, implement a method of providing intelligent big data service, wherein the method comprises:
obtaining a user’s task data; 
performing resource scheduling for the task in a cluster comprised of a plurality of computing nodes, and determining a computing node executing the task;
executing the task on the computing node comprises:
according to task data, invoking a corresponding type of learning model from the storage device; using sample data and training target included in the task data to train the learning model, to obtain the prediction model corresponding to the task and store the prediction model in the storage device; and/or,
invoking a corresponding type of prediction model from the storage device based on the task data; inputting prediction data included in the task data into the prediction model, to obtain a prediction result output by the prediction model;
after the user logs in, a master node in the cluster activates ambari service, and perform the following operations for components in the cluster through REST API:
waiting for an agent component on slave nodes in the cluster to register information of the slave nodes to the master node; and
installing and activating a Hadoop Distributed File System HDFS component and a resource scheduling component.

18. (Canceled) 

19. (Original) The storage medium according to claim 17, wherein the obtaining a user’s task data comprises: obtaining the task data from the user’s service system through the REST API;
the method further comprises: returning the prediction result to the user’s service system through the REST API.

20. (Original) The storage medium according to claim 17, wherein the invoking a corresponding type of prediction model from the storage device based on the task data comprises: 
invoking, from the storage device, a deep learning model of a type designated by the task data; or,
according to a pre-configured correspondence relationship between applications and deep learning model types, invoking from the storage system a type of deep learning model corresponding to application information included by the task data.



 
 


B. 	The following is an examiner’s statement of reasons for allowance:

C.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                          Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on 10-8PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/LECHI TRUONG/Primary Examiner, Art Unit 2194